      


 1
 2
 3
 4
 5
 6
 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE
 9
10       PROVIDENCE HEALTH AND SERVICES,               Case No. C18-495RSM
         a Washington non-profit corporation; and
11       SWEDISH HEALTH SERVICES, a                    ORDER DENYING DEFENDANTS’
         Washington non-profit corporation,            MOTION FOR INTERLOCUTORY
12                                                     APPEAL
13                   Plaintiffs,

14                     v.
15       CERTAIN UNDERWRITERS AT LLOYD'S
16       LONDON, SYNDICATE 2623/623
         (BEAZLEY); and FEDERAL INSURANCE
17       COMPANY,
18
                    Defendants.
19
              This matter comes before the Court on Defendant Certain Underwriters at Lloyd’s,
20
     London (“Underwriters” or “Beazley”)’s Motion for interlocutory review pursuant to 28 U.S.C.
21
22   § 1292(b). Dkt. #68. Beazley moves the Court “to certify for interlocutory review the Court’s

23   January 16, 2019 Order on the threshold question of whether the notice-prejudice rule applies
24
     to Providence Health and Services’ and Swedish Health Services’ (collectively,
25
     “Providence’s”) failure to provide notice of the underlying claim during the 60-day notice
26
27   period of the claims-made-and-reported insurance at issue.” Id. at 1. Defendant Federal

28   Insurance Company joins in the Motion and Beazley’s Reply brief, also seeking interlocutory



     ORDER DENYING DEFENDANTS’ MOTION FOR INTERLOCUTORY APPEAL - 1
      

     review of the Court’s related Orders dealing with Defendant Federal’s policy. Dkts. #69 and
 1
 2   #72.   Providence opposes.     Dkt. #70.     The Court has determined that oral argument is

 3   unnecessary.
 4
             Under 28 U.S.C. § 1292(b), a district court may grant interlocutory appeal if an order
 5
     “involves a controlling question of law” where there is “substantial ground for difference of
 6
 7   opinion” and an immediate appeal will “materially advance the ultimate termination of the

 8   litigation.”   The proponent must demonstrate that “exceptional circumstances justify a
 9   departure from the basic policy of postponing appellate review until after the entry of a final
10
     judgment.” Coopers & Lybrand v. Livesay, 437 U.S. 463, 475, 98 S. Ct. 2454, 57 L. Ed. 2d
11
     351 (1978). “It is well settled that ‘the mere presence of a disputed issue that is a question of
12
13   first impression, standing alone, is insufficient to demonstrate a substantial ground for

14   difference of opinion.’” Couch v. Telescope Inc., 611 F.3d 629, 634 (9th Cir. 2010) (quoting In
15   re Flor, 79 F.3d 281, 284 (2d Cir. 1996)). Courts traditionally find a substantial ground for
16
     difference of opinion where “the circuits are in dispute on the question and the court of appeals
17
     of the circuit has not spoken on the point, if complicated questions arise under foreign law, or if
18
19   novel and difficult questions of first impression are presented.” Id. (quoting 3 Federal

20   Procedure, Lawyers Ed. § 3:212 (2010)); see also Reese v. BP Exploration (Alaska) Inc., 643
21
     F.3d 681, 688 (9th Cir. 2011) (“[W]hen novel legal issues are presented, on which fair-minded
22
     jurists might reach contradictory conclusions, a novel issue may be certified for interlocutory
23
24   appeal without first awaiting development of contradictory precedent.”).

25           The Court finds that Defendants have failed to meet their burden of demonstrating that
26   interlocutory appeal is warranted in this case. Defendants’ disagreement with the Court’s prior
27
     ruling alone does not create the required “substantial difference of opinion.”            Because
28



     ORDER DENYING DEFENDANTS’ MOTION FOR INTERLOCUTORY APPEAL - 2
      

     Washington law controls the issue for which Defendants seek interlocutory review, the Court
 1
 2   agrees with Providence that Defendants’ citations to contradictory authorities not interpreting

 3   Washington law are inapposite. See Dkt. #70 at 6. The Court has already ruled that the cases
 4
     cited by Defendants where Washington law was interpreted as not applying the notice-
 5
     prejudice rule to a claims-made-and-reported policy, see Dkt. #71 at 3–4, were factually
 6
 7   distinct. See Dkt. #61 at 7. Such cases therefore lend little support to Defendants’ position that

 8   there is the possibility for a substantial difference of opinion. The Court further finds that its
 9   ruling as to this issue is entirely consistent with the existing legal landscape for assessing the
10
     application of the notice-prejudice rule under Washington law. As such, Defendants have
11
     failed to present adequate evidence or argument that this is a case where fair-minded jurists
12
13   might reach contradictory conclusions.

14          Defendants have also failed to demonstrate that an immediate appeal will “materially
15   advance the ultimate termination of the litigation.” Defendants cannot argue that the potential
16
     reversal of the Court’s ruling alone satisfies this element. Such an argument could be made in
17
     every case by a dissatisfied party. Further, the Court agrees with Providence’s analysis:
18
19                  …[A]ppellate review in the normal course—after final judgment—
                    does not pose a foreseeable risk of remand and costly retrial. The
20                  remaining proceedings in this case, whether via summary
                    judgment or trial, will determine whether Beazley was prejudiced
21
                    by the delay in notice. To the extent Beazley carries its burden of
22                  proving prejudice, it will escape its coverage obligation despite the
                    summary judgment ruling against it. If Beazley were to fail to
23                  prove prejudice but in turn prevailed on appeal after a final
24                  judgment in favor of Providence, the case would be over.

25   Id. at 10–11. Although Defendants point to Providence’s threat of staying this case because
26   certain discovery requests are potentially prejudicial to its underlying insurance case, the Court
27
     agrees with Providence that this potential stay does not constitute exceptional circumstances
28



     ORDER DENYING DEFENDANTS’ MOTION FOR INTERLOCUTORY APPEAL - 3
      

     justifying a departure from the basic policy of postponing appellate review until after the entry
 1
 2   of a final judgment. In any event, the Court can evaluate the merits of such a stay when (or if)

 3   a motion to stay is filed by Providence.
 4
            The Court acknowledges Plaintiff’s suggestion that the Court certify this question to the
 5
     Washington State Supreme Court. However, as correctly pointed out by Defendants, “[t]here is
 6
 7   a presumption against certifying a question to a state supreme court after the federal district

 8   court has issued a decision.” Dkt. #71 at 6 (citing Thompson v. Paul, 547 F.3d 1055, 1065 (9th
 9   Cir. 2008)). “The Washington State Supreme Court does not operate as a court of appeals for
10
     decisions of this Court.” Robertson v. GMAC Mortg. LLC, 2013 U.S. Dist. LEXIS 77680, *3
11
     (W.D. Wash. May 30, 2013).         The Court finds that Plaintiff has failed to overcome the
12
13   presumption against certification after this Court has already issued its decision on this legal

14   issue, and the Court declines to certify this question now.
15          Having reviewed the relevant briefing and the remainder of the record, the Court hereby
16
     finds and ORDERS that Defendants’ Motion for interlocutory review pursuant to 28 U.S.C. §
17
     1292(b), Dkt. #68, is DENIED. Defendant Federal’s Motions for joinder, Dkts. #69 and #72,
18
19   are DENIED consistent with the above.

20
21
            DATED this 1 day of April 2019.
22
23
24                                                 A
                                                   RICARDO S. MARTINEZ
25                                                 CHIEF UNITED STATES DISTRICT JUDGE
26
27
28



     ORDER DENYING DEFENDANTS’ MOTION FOR INTERLOCUTORY APPEAL - 4
